DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “based on” in claims 1, 2, 12, and 20 is a relative term which renders the claims indefinite.  The term “based on” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Although the claims recite a “the determination” (claim 1), “potential adverse effects” (claim 2), “the ranking and controlling” (claim 12), and “the comparison” and “the determination
The term “acts as” in claim 8 is a relative term which renders the claim indefinite.  The term “acts as” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0027002 A1 to Rajashekara et al. 
Rajashekara et al. clearly teaches systems and methods for synchronous power generation, said method comprising the steps of: 
receiving data at a system control (28; see paragraph [0013]) regarding instantaneous operating parameters of a first power source and a second power source; 
predetermining data (see paragraphs [0016], [0017], [0019], [0020], and [0022]) regarding operating limits of the first power source and the second power source; 

controlling at least one of the first power source (see paragraph [0025]) or the second power source based on the determination. 
With regards to claim 2, Rajashekara et al. discloses: 
the instantaneous operating parameters being prioritized based on potential adverse effects if a limit is exceeded. 
With regards to claim 3, Rajashekara et al. discloses the step of: 
receiving at the system control data regarding a power demand of the electrical system (see paragraphs [0011]-[0015]); 
wherein the power demand of electrical system is an electric motor driving a propeller (18) or fan. 
With regards to claim 4, Rajashekara et al. discloses: 
the instantaneous operating parameters comprise current (see paragraph [0013]; sensors 78 and 80), voltage (see paragraphs [0016] and [0018]), torque (see paragraph [0016]), or speed (see paragraphs [0012] and [0013]; sensor 68). 
With regards to claim 5, Rajashekara et al. discloses: 
the operating limits comprise maximum current, minimum current, maximum torque, minimum torque. 
With regards to claim 6, Rajashekara et al. discloses: 
the electric motor being powered by both the first power source and the second power source (see paragraph [0010], “plural engines
With regards to claim 7, Rajashekara et al. discloses: 
the first power source is a battery and normally operates at a first reference rate. 
With regards to claim 8, Rajashekara et al. discloses: 
the battery acting as a voltage regulator. 
With regards to claim 9, Rajashekara et al. discloses: 
the battery normally accounting for fast transient loads. 
With regards to claim 10, Rajashekara et al. discloses: 
the second power source being an electric generator and normally accounts for sustained load changes. 
With regards to claim 11, Rajashekara et al. discloses: 
the first power source and the second power source being generators. 
With regards to claim 12, Rajashekara et al. discloses a method comprising the steps of: 
receiving data at a system control (28; see paragraph [0013]) regarding instantaneous operating parameters of the two or more power sources; 
predetermining data (see paragraphs [0016], [0017], [0019], [0020], and [0022])  regarding operating limits of each of the two or more power sources; 
determining for each of the two or more power sources a relative margin between the received data and the predetermined data, ranking the two or more powers sources as a function of the relative margins; 
receiving at the system control, an indication of a change in power demand of the electrical system (see paragraphs [0011]-[0015]); and, 

With regards to claim 13, Rajashekara et al. discloses: 
the at least one of the two or more power sources is an electric generator. 
With regards to claim 14, Rajashekara et al. discloses: 
at least one of the two or more power sources is a battery. 
With regards to claim 15, Rajashekara et al. discloses: 
the instantaneous operating parameters comprise battery current (see paragraph [0013]; sensors 78 and 80), battery voltage (see paragraphs [0016] and [0018]), generator torque (see paragraph [0016]), generator current (see paragraph [0013]; sensors 78 and 80), generator voltage(see paragraphs [0016] and [0018]), generator speed (see paragraphs [0012] and [0013]; sensor 68). 
With regards to claim 16, Rajashekara et al. discloses: 
the operating limits comprise maximum battery current, minimum battery current, maximum generator torque, minimum generator torque. 
With regards to claim 17, Rajashekara et al. discloses: 
an electric motor is powered by all of the two or more power sources. 
With regards to claim 18, Rajashekara et al. discloses: 
the battery normally operates at a reference rate and is preferentially selected to regulate voltage and supply power for fast transient loads when all of the two or more power sources have large relative margins. 

With regards to claim 19, Rajashekara et al. discloses: 
the electric generator is preferentially selected to supply power for sustained load changes, when all of the two or more power sources have large relative margins. 
With regards to claim 20, Rajashekara et al. discloses a method comprising the steps of: 
receiving data at a system control (28; see paragraph [0013]) regarding instantaneous operating parameters of the battery and the electric generator; 
predetermining data (see paragraphs [0016], [0017], [0019], [0020], and [0022]) regarding operating limits of the battery and electric generator; 
receiving at the system control data regarding a power demand of the electrical system (see paragraphs [0011]-[0015]); 
dividing the instantaneous operating parameters into control loops; 
assigning a priority to each control loop; 
determining a limiting instantaneous operating parameter of the battery and electric generator by proximity to a limit within a control loop assigned the lowest priority; 
comparing the limiting instantaneous operating parameter to an operating parameter of each successive higher priority control loop for proximity to a limit; 
determining a controlling operating parameter based on the comparison; and, 
sending a command to control the electric generators or battery to output power to meet the power demand based on the determination. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        December 2, 2021